Citation Nr: 0931817	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-34 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residual trauma of the 
lumbar paravertebral muscles (low back disability), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that continued the evaluation of the 
Veteran's low back disability at 20 percent.

In a statement received in May 2006, the Veteran stated that 
he had been forced to retire as a result of his low back 
disability.  The Board interprets this statement as an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period prior to April 21, 2007, the Veteran's low 
back disability was manifested by subjective complaints of 
severe pain with numbness in the left lower extremity and 
decreased limitation of motion, and objective findings of 
forward flexion limited to no more than 76 degrees, with pain 
at 60 degrees, extension to 22 degrees, right and left 
lateral bending to 30 degrees, and right and left lateral 
rotation to 30 degrees.  It was not productive of any 
incapacitating episodes throughout this period.  Ankylosis of 
the thoracolumbar spine was not shown.  

2.  Since April 21, 2007, the Veteran's low back disability 
has been manifested by subjective complaints of severe pain 
with radiation of "shock-like" pain into the left lower 
extremity and decreased limitation of motion.  Objective 
findings throughout this period include flexion limited to no 
more than 50 degrees, with pain in the last 20 degrees, 
extension to 30 degrees, with pain in the last 10 degrees, 
right and left lateral flexion to 30 degrees, with pain from 
0 to 10 degrees, 30 degrees of right and left rotation, with 
pain from 0 to 15 degrees.  All ranges of motion are 
additionally limited by pain on repetitive use.  It has not 
been productive of any incapacitating episodes since April 
21, 2007.  Ankylosis of the thoracolumbar spine was not 
shown.  

3.  Since March 21, 2006, the Veteran's low back disability 
has been productive of neurological impairment that 
approximates no more than mild incomplete paralysis of the 
left sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to April 21, 2007, the criteria for an evaluation 
in excess of 20 percent evaluation for a low back disability 
were not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5237, 5243 (2008).  

2.  Since April 21, 2007, the criteria for an increased 
rating of 40 percent, but no higher, for a low back 
disability have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5237, 5243 
(2008).  

3.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) have been met 
since March 21, 2006.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8520 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.   As part of this assistance, VA 
is required to notify a claimant of what the claimant must do 
to substantiate his or her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By a letter dated in May 2006, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the August 2004 notice letter cited above, and in a June 
2008 letter that specifically informed the Veteran of the 
criteria for a rating in excess of 20 percent for his low 
back disability.  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  He was also informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the July 
2008 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The Veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (residual trauma lumbar 
paravertebral muscles) was rated 20 percent disabling under 
the old diagnostic criteria of DC 5295, which contemplated 
lumbosacral strain.  Under the revised diagnostic criteria as 
currently in effect, the Veteran's lumbosacral strain is 
rated under DC 5237 which is rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008), 38 C.F.R. § 4.71a, DC 5237.   
Diagnostic Code 5243 (intervertebral disc syndrome) is also 
applicable.  This diagnostic code is rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008), 38 C.F.R. § 4.71a, DC 5243.  

The Veteran has not been diagnosed with degenerative changes 
of the lumbar spine.  Even if he had, however, Diagnostic 
Code 5242 may not in this instance serve as a basis for an 
increased rating.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Degenerative arthritis of the 
spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5003 or DC 5242.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a rating of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008).

The Veteran has not received any recent VA outpatient 
treatment for his back.  Clinical records dated from July 
2001 to April 2006 have been associated with the file.  These 
records do not reflect that the Veteran received VA medical 
treatment for his low back disability.  

In March 2006 correspondence submitted in support of his 
claim for an increased rating, the Veteran stated that his 
back disability had considerably worsened since he was last 
evaluated, such that he had had to retire from his job.  

The Veteran underwent VA examination in May 2006 and April 
2007.  On examination in May 2006, the Veteran complained of 
worsening low back pain since he last underwent VA 
examination in October 1992.  He described back pain of 
increased intensity, decreased range of motion, decreased 
strength of back muscles, and increased low back pain during 
manual activities.  The Veteran stated that he lives with 
intermittent low back pain, frequent and daily stiffness in 
his low back, locking of his hips and low back, occasional 
difficulty getting out of bed, and numbness of the lower 
extremities.  It also provides that the Veteran takes 
Flexeril (10 mg) at bedtime, which partially relieves the 
pain, that the Flexeril decreased his pain from 8 to 2 on a 
scale of 1 to 10, and that Flexeril along with lying down 
alleviated the pain associated with bending, lifting, and 
prolonged sitting and standing.  He stated that his ability 
to walk was restricted by low back pain flare-ups. 

When he was not experiencing a flare of his back pain, the 
Veteran was able to walk for five minutes.  He stated that he 
required the use of a one-point cane for ambulation, due to 
occasional loss of balance.  He reported having fallen within 
the last two weeks as a result of loss of balance.  With 
regard to the impact of his back on his activities of daily 
living, the Veteran stated that he was unable to do any 
household chores.  He had to pay someone to mow his lawn.  He 
did not participate in any chores such as sweeping or 
mopping.  He stated that he had retired from government 
service early secondary to low back pain, as his job 
requirements had required him to use moving equipment that 
increased his back pain.  He was otherwise independent in the 
activities of daily living.  He was able to dress and undress 
himself, but did have difficulty putting on and removing 
shoes.  He did not participate in sports such as baseball or 
basketball as he once did secondary to low back pain.

On physical examination, the Veteran was observed to have an 
erect posture, symmetry in appearance, symmetry and rhythm of 
spinal motion, and adequate alignment of head over trunk.  
His thoracolumbar range of motion was measured at 76 degrees 
flexion; 22 degrees extension; 30 degrees lateral bending, 
left and right; and 30 degrees rotation, left and right.  He 
had pain at 60 degrees flexion.  There was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was objective 
evidence of spasms of the paravertebral muscles and 
tenderness to palpitation at L5-S1.  There was no ankylosis 
or abnormality of musculature of the back.  The Veteran 
denied experiencing incapacitating episodes as a result of 
his back pain

There is no further evidence relating to the back until the 
April 2007 VA examination.  At that time, the Veteran 
reported that his low back pain was more severe and constant, 
with radiation of "shock-like" pain into his left lower 
extremity for three to four hour each day.  He described 
experiencing flare-ups of back pain rated 9/10 at least 1 to 
2 times per week, with a duration of 3 to 4 hours, 
precipitated by prolonged standing, sitting, bending forward, 
or lifting objects.  He denied experiencing additional 
limitation of motion or functional impairment during flare-
ups.  He also denied experiencing any fecal or bowel 
incontinence.  The Veteran stated that he required the use of 
a one point cane to walk due to knee pain.  He was able to 
walk 10-40 minutes, and denied a history of falls.  He 
described himself as independent in self-care and activities 
of daily living.  He again stated that he had retired due to 
low back pain.  

On physical examination of his thoracolumbar spine, the 
Veteran had 50 degrees forward flexion, painful in the last 
20 degrees, with a functional loss of 40 degrees due to pain; 
0 to 20 degrees extension, painful in the last 10, with a 
functional loss of 10 degrees due to pain; 0 to 30 degrees 
lateral flexion, bilaterally, painful at 0 to 10 degrees, 
with functional loss of 20 degrees due to pain; 0 to 30 
degrees rotation, bilaterally, painful at 0 to 15 degrees, 
functional loss of 15 degrees due to pain.  The report 
further provides that the examiner was unable to perform 
tests related to pain on repeated use, fatigue, weakness, 
lack of endurance, and incoordination due to pain.  With 
respect to objective evidence, the report notes spasms 
palpated in the lumbar area.  There was no ankylosis, but 
there was reversed lordosis.  The Veteran denied experiencing 
any incapacitating episodes and there was no interverebral 
disc syndrome in the last year.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in May 2006 fall at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less, and 
ankylosis are not shown.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in April 2007 also fall at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less, and 
ankylosis are not shown.  

Although the Veteran's ranges of motion of the thoracolumbar 
spine fall within the requirements for a 20 percent rating on 
each examination, the range of motion at the time of the 
second examination is considerably less, and the Veteran at 
that time reported greatly increased severity of his back 
disability since the time of the last examination.  Given the 
increased symptomatology shown at the time of the April 2007 
examination, along with consideration of the Veteran's report 
of periodic flare ups that result in reduced limitation of 
motion, the Board finds that with consideration of functional 
impairment as a result of pain on repetitive use, he is 
entitled to a higher rating of 40 percent for his low back 
disability as of April 21, 2007, the date of the second VA 
examination, but not prior to that date.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Physical examination of the 
Veteran's back revealed limitation of motion.  In addition, 
he has provided credible and competent testimony that he 
experienced reduced functionality of the back during periods 
of flare-up.  He is competent to report and describe the 
effect of repetitive use on his low back because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Thus, the Board finds the clinical 
evidence demonstrating limitation of motion and the Veteran's 
credible and competent testimony to be probative evidence 
that pain, fatigue, and weakness with repetitive use resulted 
in limitation of motion of the low back sufficient to warrant 
the assignment of a 40 percent rating as of the date of the 
second VA examination.  Because prior to April 31, 2007 there 
was no indication that his back was ever limited in motion to 
only 40 degrees flexion, or the equivalent, the Board finds 
that a rating in excess of 20 percent is not warranted for 
the period prior to April 21, 2007.

The Board now turns to the question of whether the Veteran is 
entitled to ratings in excess of 20 and 40 percent for the 
respective time periods based upon the diagnostic criteria 
pertaining to intervertebral disc syndrome (IDS).  IDS (pre-
operatively or post-operatively) is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  

On VA examination in May 2006, the Veteran complained of back 
pain that was worsened as a result of standing or sitting for 
prolonged periods, or with excessive physical activity.  He 
did not report any episodes of physician-prescribed bed rest.

On VA examination in April 2007, the Veteran described 
experiencing pain with bending, and prolonged sitting and 
standing.  He denied experiencing any incapacitating 
episodes.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
he was prescribed bed rest by a physician, the Board finds 
that he is not entitled to ratings higher than 20 and 40 
percent based upon incapacitating episodes for the respective 
time periods.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in May 2006 and April 2007, range of motion 
testing of the Veteran's lumbar spine revealed forward 
flexion limited at most to 50 degrees, extension to 22 
degrees, right and left lateral bending to 30 degrees, and 
right and left lateral rotation to 30 degrees.  There was no 
additional loss of motion on repetitive use.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 30 
degrees or less, or ankylosis, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In his March 2006 statement, the Veteran reported 
experiencing back pain that had worsened since the time he 
was last evaluated, but he did not report experiencing any 
radiation of pain or numbness.  The May 2006 report of VA 
examination showed evidence of paraspinal muscle spasm.  
Additionally, at that time, the Veteran reported experiencing 
numbness in his lower extremities.  Testing revealed  
negative straight leg raising and normal sensation.  Deep 
tendon reflexes, however, were reduced.  Strength testing was 
normal.  

On VA examination in April 2007, the Veteran reported 
experiencing radiation of "shock-like" pain into his left 
lower extremity.  Neurological examination revealed sensation 
intact to pinprick, except in the left foot, no evidence of 
muscle atrophy, normal reflexes, and normal strength.  
Straight leg raising was positive in the left leg but not the 
right.  The Veteran was diagnosed with clinical lumbar left-
sided radiculopathy.

The findings in record dating from March 2006 to the April 
2007 VA examination support a conclusion that the Veteran did 
have radiculopathy into the left lower extremity but not the 
right.  However, no muscle atrophy was present, and sensation 
and reflexes were normal.  The Board therefore finds that the 
Veteran's radiculopathy symptoms of the left lower extremity 
are primarily sensory in nature and compatible with an 
incomplete paralysis of the sciatic nerve that is mild in 
degree.  Accordingly, the Board finds that the Veteran is 
entitled to no more than a separate 10 percent rating for the 
neurological manifestations of his low back disability under 
DC 8520.  Because neurological examination of the right lower 
extremity has been normal throughout this period, the Board 
finds that the Veteran does not meet the criteria for a 
separate 10 percent rating for any neurological 
manifestations of his low back disability affecting the right 
lower extremity.  In sum, the Board finds no evidence of 
organic changes, such as muscle atrophy or trophic changes, 
that would warrant a higher rating or demonstrate more than a 
mild degree of incomplete paralysis of the sciatic nerve.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but the 20 percent schedular rating for the orthopedic 
manifestations, and the 10 percent rating for the 
neurological manifestations contemplate loss of working time 
due to exacerbations of disability.  See 38 C.F.R. § 4.1 
(2008).  There is no evidence that his low back disability is 
in any way clinically unusual.  Additionally, there also is 
no evidence of hospitalization for a low back disability in 
the recent past.  The Board is unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the Veteran's low back 
disability warranted no more than a 20 percent rating prior 
to April 21, 2007, and a 40 percent rating since April 21, 
2007. In addition, the Board finds that the Veteran has been 
entitled to a separate 10 percent rating for the neurological 
component of his low back disability since March 21, 2006.  
The benefit-of-the-doubt has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period prior to April 21, 2007, a rating in excess of 
20 percent for the residual trauma of the lumbar 
paravertebral muscles is denied.

Effective April 21, 2007, an increased rating of 40 percent 
for the residual trauma of the lumbar paravertebral muscles 
is granted.
 
A separate 10 percent disability rating for the neurologic 
manifestations (left lower extremity radiculopathy) of the 
low back disability is granted, from March 21, 2006.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


